DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Jianke Kang on 05/09/2022.

The application has been amended as follows: 
A multilayer electronic component comprising: a body including a first internal electrode and a second internal electrode alternately disposed in a first direction of the body with a dielectric layer interposed therebetween, and including a first surface and a second surface opposing each other in the first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction of the body, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction of the body; a first external electrode surrounding dimension of the body in the third direction, and the first external electrode is spaced apart from edges of the first or second surface.

Response to Arguments
Applicant’s arguments, see arguments, filed 05/02/2022, with respect to the rejection of claims 1-9, 13-15, and 17-18 have been fully considered and are persuasive.  The rejection of claims 1-9, 13-15, and 17-18 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-9, 13-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including a first internal electrode and a second internal electrode alternately disposed in a first direction of the body with a dielectric layer interposed therebetween, and including a first surface and a second surface opposing each other in the first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction of the body, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction of the body; a first external electrode surrounding the third, fourth, fifth, and sixth surfaces and connected to the first internal electrode; a second external electrode disposed on one or more of the first and second surfaces; and a via electrode being in contact with a surface on which the second external electrode is disposed, and connecting the second internal electrode and the second external electrode, wherein a ratio W/L is 0.95 or more and 1.05 or less, where L is a dimension of the body in the second direction and W is a dimension of the body in the third direction, and the first external electrode is spaced apart from edges of the first or second surface.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first external electrode surrounding the third, fourth, fifth, and sixth surfaces and connected to the first internal electrode; a second external electrode disposed on one or more of the first and second surfaces; and a via electrode being in contact with a surface on which the second external electrode is disposed, and connecting the second internal electrode and the second external electrode, wherein a ratio W/L is 0.95 or more and 1.05 or less, where L is a dimension of the body in the second direction and W is a dimension of the body in the third direction, and the first external electrode is spaced apart from edges of the first or second surface” in combination with the other claim limitations. 
Cited Prior Art
CHOI (US 2015/0302991) teaches relevant art in Fig. 4.
Martinez et al (US 2019/0006287) teaches relevant art in Fig. 9a-9b.
LEE et al (US 2017/0194419) teaches relevant art in Fig. 11.
WAKASHIMA et al (US 2019/0385793) teaches relevant art in Fig. 2.
PARK et al (US 20180158614) teaches relevant art in Fig. 6-8.
Naito et al (US 6606237) teaches relevant art in Fig. 2.
LEE et al (US 20180035545) teaches relevant art in Fig. 3.
Kuroda et al (US 6327134) teaches relevant art in Fig. 4.
Shim et al (US 2006/0198079) teaches relevant art in Fig. 3a and [0019].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848